ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




             Roxana Community Unit School District No. 1 v. WRB Refining, LP,
                              2012 IL App (4th) 120331




Appellate Court            ROXANA COMMUNITY UNIT SCHOOL DISTRICT NO. 1; WOOD
Caption                    RIVER-HARTFORD SCHOOL DISTRICT NO. 15; EAST ALTON-
                           WOOD RIVER COMMUNITY HIGH SCHOOL DISTRICT NO. 14;
                           THE VILLAGE OF ROXANA; ROXANA COMMUNITY PARK
                           DISTRICT; SOUTH ROXANA FIRE PROTECTION DISTRICT; and
                           WOOD RIVER TOWNSHIP HOSPITAL DISTRICT, Plaintiffs-
                           Appellees, v. WRB REFINING, LP, Defendant-Appellant, and THE
                           ENVIRONMENTAL PROTECTION AGENCY; THE POLLUTION
                           CONTROL BOARD; and THE DEPARTMENT OF REVENUE,
                           Defendants.



District & No.             Fourth District
                           Docket No. 4-12-0331


Argued                     July 11, 2012
Filed                      August 10, 2012
Rehearing denied           August 27, 2012


Held                       The preliminary injunction barring all meetings of the Pollution Control
(Note: This syllabus       Board pertaining to the parties to the instant action pending the resolution
constitutes no part of     of plaintiffs’ suit alleging that the Board routinely violated the Open
the opinion of the court   Meetings Act and the Environmental Protection Act was modified by
but has been prepared      striking the restriction of its application to meetings concerning the
by the Reporter of         named plaintiffs and defendant.
Decisions for the
convenience of the
reader.)
Decision Under             Appeal from the Circuit Court of Sangamon County, No. 12-MR-224; the
Review                     Hon. John Schmidt, Judge, presiding.



Judgment                   Affirmed as modified.


Counsel on                 Larry E. Hepler, Beth A. Bauer, Thomas H. Wilson (argued), and Michael
Appeal                     P. Murphy, all of HeplerBroom, LLC, of Springfield, for appellant.

                           Stuart L. Whitt, Joshua S. Whitt, and Brittany Flaherty Theis, all of Whitt
                           Law LLC, of Aurora, and Donald M. Craven (argued) and Esther J. Seitz,
                           both of Donald M. Craven, P.C., of Springfield, for appellee Roxana
                           Community Unit School District No. 1.


Panel                      JUSTICE COOK delivered the judgment of the court, with opinion.
                           Justices Steigmann and McCullough concurred in the judgment and
                           opinion.




                                              OPINION

¶1          In March 2012, plaintiffs, several Madison County taxing districts, filed a complaint for
        injunctive and declaratory relief against defendants, the Illinois Environmental Protection
        Agency (EPA), the Illinois Pollution Control Board (PCB), the Illinois Department of
        Revenue (DOR), and WRB Refining, LP. In relevant part, plaintiffs alleged the PCB’s
        proceedings regarding the certification of pollution control facilities (see 35 ILCS 200/11-5
        to 11-30 (West 2010)) violated the notice and openness requirements of the Open Meetings
        Act (5 ILCS 120/1 to 7.5 (West 2010)) and the PCB’s enabling statute and sought an
        injunction prohibiting the PCB from conducting further meetings in violation of those
        statutes. Later that month, plaintiffs filed a motion for preliminary injunction. In April 2012,
        citing section 3(c) of the Open Meetings Act (5 ILCS 120/3(c) (West 2010)), the trial court
        granted a preliminary injunction against any future meetings of the PCB insofar as they
        pertained to plaintiffs’ appearances before the PCB and WRB Refining’s applications for the
        treatment of several improvements to its real property as pollution control facilities.
¶2          WRB Refining appeals, arguing, in relevant part, that the trial court erred because its
        injunction was not warranted. WRB Refining asserts the injunction is deficient in two related
        respects: (1) it uniquely affects the PCB’s meetings concerning WRB Refining’s petitions

                                                  -2-
     while allowing the PCB to continue allegedly violating the Open Meetings Act in other
     proceedings and (2) it prohibits all such meetings regardless of whether they comply with the
     Open Meetings Act. For these reasons, WRB Refining argues the preliminary injunction
     unfairly prejudices WRB Refining and does not advance the Open Meetings Act’s goal of
     ensuring that all meetings of public bodies are open to the public.
¶3        We agree in part with WRB Refining that the scope of the preliminary injunction should
     be altered. Accordingly, we modify the injunction entered by the trial court so it more closely
     comports with equity and the intent of the Open Meetings Act by removing its restriction that
     it applies only to these parties’ business before the PCB.

¶4                                      I. BACKGROUND
¶5        Plaintiffs are local taxing districts in Madison County that derive revenue from property
     taxes collected within their boundaries–namely, Roxana Community Unit School District
     No. 1; Wood River-Hartford School District No. 15; East Alton-Wood River Community
     High School District No. 14; Village of Roxana; Roxana Community Park District; South
     Roxana Fire Protection District; and Wood River Township Hospital District.
¶6        Defendant WRB Refining operates the Wood River Refinery in Madison County. The
     refinery is among the largest in the United States and is a significant source of property taxes
     for plaintiffs. For most of them, WRB Refining represents plaintiffs’ single largest property
     taxpayer. In 2006, WRB Refining announced plans to renovate its refinery. According to
     plaintiffs, approximately $3.6 billion in improvements were made during the renovations,
     which were completed in 2011.
¶7        Beginning in 2010, WRB Refining sought the preferential tax treatment of about $3
     billion in improvements as pollution control facilities under section 11-5 of the Property Tax
     Code (35 ILCS 200/11-5 (West 2010)). Pollution control facilities are assessed by the DOR,
     not the county taxing authorities. 35 ILCS 200/11-20 (West 2010). Their valuation is based
     on the fair cash value of their economic productivity to their owners rather than the fair cash
     value of the facilities themselves. Compare 35 ILCS 200/11-5 (West 2010) (pertaining to
     valuation of pollution control facilities), with 35 ILCS 200/9-145 (West 2010) (pertaining
     to general valuation procedures). To obtain the certifications, WRB Refining submitted about
     60 applications to the EPA, covering each improvement that it believed qualified as a
     pollution control facility. See 35 Ill. Adm. Code 125.202 (2012). WRB Refining’s
     applications asserted that the economic productivity of these improvements was of little or
     no value to WRB Refining. The EPA was responsible for making a recommendation to the
     PCB whether to grant each certification. 35 Ill. Adm. Code 125.204 (2012). It made
     favorable recommendations on several of WRB Refining’s applications.
¶8        Upon the EPA’s action, the PCB was responsible for ultimately deciding whether to
     certify WRB Refining’s improvements as pollution control facilities. 35 ILCS 200/11-20
     (West 2010). Plaintiffs discovered that WRB Refining’s applications were included on the
     agendas of some “closed deliberative meetings” of the PCB through the PCB’s Web site.
     Plaintiffs feared that the favorable property-tax treatment of WRB Refining’s improvements,
     were they certified as pollution control facilities and assessed based on the values indicated

                                               -3-
       in WRB Refining’s applications, would deprive plaintiffs of significant revenues. They
       petitioned to intervene in 28 specific PCB proceedings involving WRB Refining’s
       applications. The PCB denied plaintiffs’ petitions, as well as their motions to reconsider.
       (Plaintiffs’ consolidated petitions for administrative review in these 28 proceedings are
       pending before this court in case Nos. 4-12-0174 through 4-12-0201.) The PCB granted
       several of WRB Refining’s applications that the EPA recommended for certification.
¶9         In March 2012, plaintiffs filed their unverified complaint in the instant case. In relevant
       part, they alleged the PCB’s proceedings violated the Open Meetings Act and the PCB’s
       enabling statute, the Environmental Protection Act (415 ILCS 5/1 to 7.5 (West 2010)).
       Specifically, plaintiffs alleged the PCB conducted unauthorized closed meetings to deliberate
       plaintiffs’ intervention motions and the merits of WRB Refining’s applications, scheduled
       closed meetings more than three months in advance, adopted invalid rules, allowed only PCB
       members or staff to speak at public meetings, and occasionally carried over agenda items
       from one meeting to the next. Plaintiffs sought a declaratory judgment stating the PCB’s
       proceedings violated the Open Meetings Act and the Environmental Protection Act and an
       injunction barring future meetings of the PCB in violation of those statutes. (Other counts
       pertaining to a Freedom of Information Act (5 ILCS 140/1 to 11.5 (West 2010)) request that
       plaintiffs submitted to the EPA and various constitutional challenges are not at issue on
       appeal.) Later that month, plaintiffs moved for a preliminary injunction. The assertions in
       their motion pertaining to the alleged Open Meetings Act violations were unverified–that is,
       they were not supported by an accompanying affidavit.
¶ 10       On March 30, 2012, the trial court held a hearing on plaintiffs’ motion for preliminary
       injunction. The hearing was transcribed by a private court reporter hired by the parties. In its
       oral pronouncement following arguments, the court granted a preliminary injunction
       enjoining the PCB from holding any further meetings concerning “these plaintiffs and these
       defendants until we can get a resolution after a full hearing on the merits of this case in the
       very near future.” The court stated, “[T]he only way to [address the court’s concerns
       regarding future harm] is to put a freeze on this, to stop this process from moving forward.”
       The written order in the corresponding docket entry states that the court granted plaintiffs’
       motion for preliminary injunction pursuant to section 3(c) of the Open Meetings Act (5 ILCS
       120/3(c) (West 2010)), barring future violations of that Act. The court specified in its docket
       entry that its ruling applied only to the PCB’s activities concerning the named plaintiffs and
       the named defendants. That is, the injunction prohibited the PCB from considering either
       plaintiffs’ motions to intervene in its proceedings or WRB Refining’s applications for
       pollution control facility certifications at any future meeting until the court ruled on the
       merits of plaintiffs’ case.
¶ 11       This interlocutory appeal by WRB Refining followed. The governmental defendants did
       not participate in this appeal.

¶ 12                                    II. ANALYSIS
¶ 13     On appeal, WRB Refining argues the trial court’s order enjoining future meetings of the
       PCB related to “these plaintiffs and these defendants” does not comport with the Open


                                                 -4-
       Meetings Act. We conclude that the preliminary injunction should be modified to enjoin all
       interim meetings of the PCB regardless of whether they specifically concern these plaintiffs
       or WRB Refining.

¶ 14                        A. Arguments Concerning Procedure and the
                               Issuance of the Preliminary Injunction
¶ 15       Initially, WRB Refining argues that plaintiffs’ pleadings were insufficient to entitle them
       to a preliminary injunction. Specifically, it contends that (1) plaintiffs’ pleadings were
       deficient in that they were unverified and (2) plaintiffs failed to allege facts satisfying each
       of the elements comprising a claim for a preliminary injunction. We disagree.

¶ 16                                 1. Verification of Pleadings
¶ 17        We first note WRB Refining’s assertion that the trial court erred by relying on unverified
       pleadings in granting the preliminary injunction. This assertion is contrary to authority,
       which we discuss to emphasize the propriety of the court’s ruling that plaintiffs’ pleadings
       were adequate.
¶ 18        Section 11-102 of the Code of Civil Procedure (735 ILCS 5/11-102 (West 2010)) governs
       preliminary injunctions. That statute provides, in toto, “No court or judge shall grant a
       preliminary injunction without previous notice of the time and place of the application
       having been given the adverse party.” 735 ILCS 5/11-102 (West 2010). It contains no
       requirement that the pleadings on which the preliminary injunction is granted be verified.
¶ 19        A few decades-old cases discuss the question of a verification requirement. In Hoover
       v. Crippen, 151 Ill. App. 3d 864, 868, 503 N.E.2d 848, 852 (1987), the Third District
       Appellate Court identified a dispute among courts concerning whether a movant for
       preliminary injunction was required to verify its pleadings. At the time of this split in
       authority, preliminary injunctions issued without notice to the defendant were expressly
       required to be supported by verified pleadings. See Ill. Rev. Stat. 1985, ch. 110, ¶ 11-102 (the
       most recent version of the statute containing such language); cf. 735 ILCS 5/11-102 (West
       2010) (omitting any reference to verification). As recently as the 1970s, some courts held or
       stated that verification was required even when the defendant received notice. See, e.g., Hall
       v. Orlikowski Construction Co., 24 Ill. App. 3d 60, 63, 321 N.E.2d 23, 26 (1974) (Second
       District: “It is *** an abuse of discretion to issue a preliminary injunction on an unverified
       complaint which is not supported by a verified petition or affidavit.”); Phelan v. Wright, 54
Ill. App. 2d 178, 181, 203 N.E.2d 587, 589 (1964) (First District: “It is indispensable to the
       right to temporary injunction that all material facts alleged be properly verified by affidavit.”
       (Internal quotation marks omitted.)). Some contemporary courts reached the opposite
       conclusion. See, e.g., County of Lake v. X-Po Security Police Service, Inc., 27 Ill. App. 3d
750, 756, 327 N.E.2d 96, 100 (1975) (Second District: “Since verified pleadings are not
       required where a preliminary injunction is sought upon notice, it therefore follows that
       verification or affidavit is not required where an application for an injunction is made upon
       notice and where the defendants appear ***.”). The thrust of post-1980 opinions supports
       the latter view: that preliminary injunctions need not be supported by verified pleadings

                                                 -5-
       where, as in this case, the defendant is given prior notice. See, e.g., Hough v. Weber, 202 Ill.
       App. 3d 674, 688, 560 N.E.2d 5, 16 (1990) (Second District); Barrett v. Lawrence, 110 Ill.
       App. 3d 587, 592, 442 N.E.2d 599, 602-03 (1982) (First District); Regional Transportation
       Authority v. Burlington Northern Inc., 100 Ill. App. 3d 779, 785, 426 N.E.2d 1143, 1148
       (1981) (First District). Our research has uncovered no more recent opinion applying the
       current version of the statute, which no longer allows preliminary injunctions to issue
       without prior notice to the defendant under any circumstances. (Rather, temporary injunctive
       relief without notice to the defendant may, in some circumstances, be provided in the form
       of a temporary restraining order. See 735 ILCS 5/11-101 (West 2010).) However, it has been
       settled since before the revision that verification is not required if the defendant receives
       notice as mandated by the current version of the preliminary-injunction statute.
¶ 20       In this case, defendants, including WRB Refining, were notified that plaintiffs sought a
       preliminary injunction. They entered their appearances and participated at the hearing on
       plaintiffs’ motion. Accordingly, it is irrelevant that plaintiffs’ complaint and motion were
       unverified. The trial court did not err by relying on the allegations of plaintiffs’ unverified
       pleadings in granting the preliminary injunction.

¶ 21                            2. Sufficiency of Plaintiffs’ Allegations
¶ 22        Next, we consider WRB Refining’s argument that plaintiffs failed to meet the
       requirements of a preliminary injunction. We conclude the trial court did not err in finding
       a preliminary injunction was justified by plaintiffs’ allegations.
¶ 23        A preliminary injunction is an “extraordinary” remedy that “should be granted only in
       situations of extreme emergency or where serious harm would result if the preliminary
       injunction was not issued.” Clinton Landfill, Inc. v. Mahomet Valley Water Authority, 406
Ill. App. 3d 374, 378, 943 N.E.2d 725, 729 (2010). Ordinarily, a preliminary injunction is
       warranted if (1) a clearly ascertainable right requires protection, (2) irreparable injury will
       result in the absence of an injunction, (3) no adequate remedy at law is available, and (4) the
       moving party is likely to succeed on the merits of the case. Id. In addition, a preliminary
       injunction should be issued only if the harm to the plaintiff in the absence of such relief is
       likely to outweigh the harm to the defendant if the relief is granted. Id. To obtain a
       preliminary injunction, the movant must raise a “fair question” that each of these elements
       is satisfied. Id.
¶ 24        However, an exception to this burden exists where injunctive relief is expressly
       authorized by statute. Postma v. Jack Brown Buick, Inc., 157 Ill. 2d 391, 400, 626 N.E.2d
199, 204 (1993). This exception is limited–it applies only where either (1) injunctive relief
       is provided “for public officials to use in enforcing” the statute or “to afford citizens a private
       right of action to restrain public officials from” violating a statute defining official duties or
       powers; or (2) “even an isolated violation” of the statute is presumed to cause irreparable
       harm to the public. Id. In such cases, the plaintiff must allege and show only that (1) the
       defendant has violated the statute and (2) the plaintiff has standing–“there is no necessity to
       prove irreparable damage or the absence of an adequate remedy at law.” People v. Keeven,
       68 Ill. App. 3d 91, 97, 385 N.E.2d 804, 808 (1979). But cf. Oscar George Electric Co. v.


                                                  -6-
       Metropolitan Fair & Exposition Authority, 104 Ill. App. 3d 957, 966, 433 N.E.2d 958, 964
       (1982) (requiring the party seeking a preliminary injunction in such a case to show (1) “that
       the threatened injury to it will be immediate, certain and great if the injunction is denied
       while loss or inconvenience to the opposing party will be comparatively small and
       insignificant if it is granted,” (2) “that the requesting party has a reasonable likelihood of
       prevailing on the merits of the case,” and (3) “that granting the preliminary injunction will
       not have an injurious effect upon the general public”).
¶ 25        The parties dispute whether the general rule or the exception applies in this case. The trial
       court made no explicit ruling on this issue. At any rate, our review of this purely legal
       question is de novo. See World Painting Co. v. Costigan, 2012 IL App (4th) 110869, ¶ 12,
       967 N.E.2d 485. We agree with plaintiffs that the exception applies.
¶ 26        The Open Meetings Act was intended “to ensure that the actions of public bodies be
       taken openly and that their deliberations be conducted openly.” 5 ILCS 120/1 (West 2010).
       Section 3(c) of the Open Meetings Act concerns the relief available to parties aggrieved by
       violations of the statute’s notice and openness requirements. In relevant part, it provides,
       “The court, having due regard for orderly administration and the public interest, as well as
       for the interests of the parties, may grant such relief as it deems appropriate, including ***
       granting an injunction against future violations of this Act ***.” 5 ILCS 120/3(c) (West
       2010). As with the statutes in cases applying the exception to the traditional pleading
       requirements, such as Postma and Keeven, the Open Meetings Act expressly provides for
       injunctive relief where justified. Considering the Open Meetings Act’s purpose of ensuring
       that meetings of public bodies are accessible to the public, we find the provision allowing
       injunctions gives rise to a presumption that the violation of this statute causes a distinctly
       public harm. Moreover, an injunction against violations of the Open Meetings Act restrains
       officials from breaching their statutory duty to conduct their public business openly. For
       these reasons, the limited pleading requirements for injunctions expressly authorized by
       statute applies in this case. See Postma, 157 Ill. 2d at 400, 626 N.E.2d at 204. The cases cited
       by WRB Refining that apply the general preliminary-injunction requirements to requests for
       injunctions under the Open Meetings Act are not persuasive as, apparently, the parties there
       did not assert that any alternative burden applied and the court in each case made no explicit
       ruling on this issue. See Hopf v. Topcorp, Inc., 170 Ill. App. 3d 85, 90, 527 N.E.2d 1, 4
       (1988); Lindsey v. Board of Education of the City of Chicago, 127 Ill. App. 3d 413, 418-19,
       468 N.E.2d 1019, 1024 (1984).
¶ 27        Next, we must determine whether the trial court erred in finding plaintiffs satisfied their
       burden. We review a trial court’s decision granting or denying a preliminary injunction for
       an abuse of discretion, which occurs “only when its ruling is arbitrary, fanciful, or
       unreasonable, or when no reasonable person would adopt the court’s view.” (Internal
       quotation marks omitted.) Clinton Landfill, 406 Ill. App. 3d at 378, 943 N.E.2d at 729. In
       doing so, “each substantive issue should be considered only insofar as necessary to determine
       whether there has been an abuse of discretion.” Oscar George, 104 Ill. App. 3d at 966, 433
       N.E.2d at 965. Plaintiffs accurately quote the principle that “[n]o discretion is vested in the
       court to refuse to issue an injunction to enforce the terms of” a statute expressly providing
       for injunctive relief from violations thereof. Keeven, 68 Ill. App. 3d at 97, 385 N.E.2d at 808.

                                                  -7-
       However, this should not be understood to preclude appellate review of the trial court’s
       judgment in such a case, or to affect the standard we apply in reviewing the grant of a
       preliminary injunction. See Oscar George, 104 Ill. App. 3d at 966, 433 N.E.2d at 965
       (reviewing the issuance of a preliminary injunction in such a case for an abuse of the trial
       court’s “broad discretionary powers”).
¶ 28       In this case, plaintiffs alleged that the PCB routinely violated the Open Meetings Act and
       the Environmental Protection Act–specifically, their requirements that (1) a public body’s
       meetings must be open to the public (5 ILCS 120/2(a) (West 2010)), (2) notice of meetings
       and agendas must be given (5 ILCS 120/2.02 (West 2010)), (3) any person attending a public
       meeting must be allowed to address the public body (5 ILCS 120/2.06(g) (West 2010)), and
       (4) all meetings of the PCB “shall be open to the public” (415 ILCS 5/5(a) (West 2010)).
       Defendants claimed they were unprepared to dispute the substance of plaintiffs’ allegations.
       The trial court did not abuse its discretion by finding plaintiffs had raised a fair question of
       whether they had standing and the PCB’s proceedings violated the Open Meetings Act.
       Further, it was not an abuse of discretion to conclude that a preliminary injunction was
       necessary to prevent future violations that would have harmed plaintiffs as at least two
       allegedly improper upcoming meetings concerning WRB Refining’s petitions were
       anticipated and as, according to plaintiffs’ undisputed allegations, the procedures currently
       employed by the PCB violated the statutes’ requirements as a matter of course.

¶ 29                          B. Arguments Concerning the Design and
                                  Effect of the Preliminary Injunction
¶ 30       WRB Refining next argues the preliminary injunction that the trial court granted unfairly
       affected only WRB Refining’s applications before the PCB and unnecessarily barred any
       PCB meetings regardless of whether they complied with the Open Meetings Act. We agree
       that it is unfair for the injunction to apply only to those meetings pertaining to the named
       parties and that this limitation on the injunction’s scope was unnecessary. However, we
       disagree that the injunction is overly broad in barring all meetings of the PCB pending the
       resolution of this lawsuit. Therefore, we modify the preliminary injunction to preclude all
       PCB meetings until the court reaches a determination on the merits of plaintiffs’ case.
¶ 31       The order entered by the trial court in this case preliminarily enjoined any meetings of
       the PCB concerning “these plaintiffs and these defendants.” The court expressly did not
       enjoin meetings unrelated to WRB Refining’s applications and plaintiffs’ petitions to
       intervene in those proceedings because it found it lacked jurisdiction to affect meetings not
       directly related to this lawsuit.
¶ 32       The trial court’s conclusion that it lacked such authority was erroneous. As stated, the
       Open Meetings Act authorizes the trial court, having found a likely violation and weighed
       the interests of the parties and the public, to grant appropriate relief, including an injunction
       barring future violations. 5 ILCS 120/3(c) (West 2010). It provides that, where its provisions
       are not complied with, or where there is probable cause to believe that its provisions will not
       be complied with, any person may bring a civil action for relief. 5 ILCS 120/3(a) (West
       2010). As discussed above, the broad language of the Open Meetings Act suggests that any

                                                 -8-
       violation harms members of the general public, regardless of whether the violation affects
       some more particularly than others. Accordingly, when a public body is called into court to
       defend claims that it violated the Open Meetings Act, the trial court has jurisdiction to enjoin
       any future meetings of that public body that are likely to violate the statute, regardless of
       whether the matters discussed at those meetings affect the plaintiffs or any other named
       party.
¶ 33        Here, plaintiffs brought this action specifically to protect their perceived interest in the
       proceedings through which WRB Refining sought to abate its property-tax liability.
       Nevertheless, they made an appropriate showing (in light of the stage of these proceedings
       and our deference to the trial court’s findings) that the PCB’s proceedings interfered with the
       public’s interest in the accessibility of governance. The court was authorized to enjoin all
       meetings of the PCB that it found would likely violate the Open Meetings Act pending a
       decision on the merits of plaintiffs’ case. Although it appeared to find that plaintiffs raised
       a question that every meeting of the PCB violated the Open Meetings Act, the court
       erroneously limited the preliminary injunction to meetings only insofar as they concerned
       “these plaintiffs and these defendants.” We find a more just injunction based on the court’s
       findings would have barred any PCB meetings regardless of their agenda. We therefore
       modify the injunction accordingly, striking the restriction of its scope to the PCB’s meetings
       that concern the parties named in this action.
¶ 34        We reject WRB Refining’s assertion that the preliminary injunction entered in this case
       is overly broad in that it precludes the PCB from holding meetings that do not violate the
       Open Meetings Act. To the contrary, plaintiffs made out a case that the PCB’s meetings
       violated that statute as a matter of course. As discussed above, the trial court did not abuse
       its discretion in finding that the surest way to preclude likely further violations of the Open
       Meetings Act was to bar all meetings pending a determination on the merits of plaintiffs’
       lawsuit.
¶ 35        Likewise, we reject WRB Refining’s assertion that the preliminary injunction exceeded
       the scope of relief authorized by the Open Meetings Act. Citing Lindsey, 127 Ill. App. 3d at
       422, 468 N.E.2d at 1026, WRB Refining complains that the injunction prohibits the PCB
       from performing its duties with respect to certifying pollution control facilities. However,
       unlike in Lindsey, the preliminary injunction in this case did not expressly preclude any
       action by the PCB other than holding meetings in likely violation of the Open Meetings Act.
       Any interference of this injunction with the PCB’s regular business is incidental to
       preventing future statutory violations. This is precisely the relief that section 3(c) of the Open
       Meetings Act authorizes. See id. (indicating that an injunction barring the governmental
       defendants from continuing to violate the Open Meetings Act and from conducting a specific
       meeting alleged to violate that Act “would have been duly authorized”).
¶ 36        Finally, WRB Refining argues that the scope of the trial court’s judgment implicates
       constitutional concerns of separation of powers and equal protection. We find our
       modification of the preliminary injunction resolves these concerns such that we need not
       consider their merits.



                                                  -9-
¶ 37                                   III. CONCLUSION
¶ 38       For the foregoing reasons, we affirm the trial court’s judgment as modified. Specifically,
       we strike the provision of the preliminary injunction restricting its application to meetings
       of the PCB that concern the named plaintiffs and WRB Refining and leave its remaining
       provisions intact.

¶ 39      Affirmed as modified.




                                               -10-